Title: To Thomas Jefferson from Charles Willson Peale, 28 January 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     
                        28 Jan. 1805
                     
                  
                  
                     
                        
                           Polygraph for Mr. Volney
                           $60.—
                        
                        
                           The Polygraph at Washington & that at Monticella being 60$ Instruments, 50$ on each of which having been paid, 
                           
                        
                        
                           There remains a ballance of 10$ Each
                           
                              20.—
                           
                        
                        
                           
                           
                              $ 80.—
                           
                        
                     
                  
                  
                  
                  
               